

116 HR 65 IH: Enhancing Educational Opportunities for Home School Students Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 65IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Banks introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow section 529 education accounts to be used for
			 homeschooling expenses.
	
 1.Short titleThis Act may be cited as the Enhancing Educational Opportunities for Home School Students Act. 2.Treatment of distributions from section 529 education accounts for home­school­ing expenses (a)In generalSection 529(c)(7) of the Internal Revenue Code of 1986 is amended by striking include a reference to and all that follows and inserting
				
 include a reference to—(A)expenses for tuition in connection with enrollment or attendance at an elementary or secondary public, private, or religious school, and
 (B)expenses for— (i)curriculum and curricular materials,
 (ii)books or other instructional materials, (iii)online educational materials,
 (iv)tuition for tutoring or educational classes outside of the home (but only if the tutor or instructor is not related (within the meaning of section 152(d)(2)) to the student),
 (v)dual enrollment in an institution of higher education, and (vi)educational therapies for students with disabilities,
						in connection with a homeschool (whether treated as a homeschool or a private school for purposes
			 of applicable State law)..
 (b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act.
			